Me. Justice TIeeNÁNdez
delivered the opinion of the court.
This is an appeal taken by the defendant from a judgment, of the District Court of Aguadilla, which sentenced him on July 2d last for grand larceny, to imprisonment in the penitentiary at hard labor for one year and three months, and to pay the costs.
According to the information, this crime was committed by Marcelino Román, alias Chelo, in the following manner: During the night of October 12, 1903, he feloniously stole, in the barrio of Capa of the town of Moca, in tfie Municipal District of Aguadilla, a dark gray horse belonging to Félix Lasalle, which was on the estate of Manuel Lasalle.
The trial was held before a jury, which found the defendant' guilty. The record does not contain either a bill of *373exceptions or a statement of facts, nor has the appellant appeared in this Supreme Court in support of the appeal, either by brief or oral argument, showing the errors he believes to have been.committed.
Neither the evidence introduced at the trial nor the charge of the judge to the jury has come to this Supreme Court in legal form, and cannot, therefore, be the subject of our consideration.
The information does not contain any material defect whatsoever and the judge has conformed to law, in the judgment and in the imposition of the penalty, to the provisions of section 430 of the Penal Code.
For these reasons the judgment appealed from should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices MacLeary and Wolf concurred.
Mr. Justice Figueras did not take part in the decision of this case.